Rosenberry, J.
The testimony shows without dispute that the plaintiff in error, hereinafter called the defendant, was the owner and licensee of a so'ft-drink parlor in the city of Milwaukee. On November 24, 1923, two police officers entered the place and bought of the bartender, in the presence of the defendant, a soft drink. They asked for a “shot.” The bartender then, in the presence of the defendant, served them two drinks, which they poured into a bottle. The fluid so served is admitted to be intoxicating liquor. Thereafter the bartender took the bill which was tendered him in payment for the drinks, and left it upon the bar, all of these transactions occurring in the defendant’s presence. It is claimed that the evidence is' not sufficient to sustain a finding that the bartender was defendant’s agent. We think the contention is wholly without merit.
By the Court. — Judgment affirmed.